United States Court of Appeals
                                                           Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              F I L E D
                                                         September 19, 2007

                            No. 06-50979               Charles R. Fulbruge III
                          Summary Calendar                     Clerk



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LENNOX CONSTANTINE GORDON,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Western District of Texas, Pecos
                    USDC No. 4:05-CR-137-ALL
                       --------------------

Before WIENER, GARZA, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Lennox Gordon appeals his convictions for

conspiracy to possess with intent to distribute marijuana, aiding

and abetting possession with intent to distribute marijuana, and

obstruction of justice.   Gordon also challenges the

reasonableness of his 97-month sentence.

          I.    BACKGROUND

     On June 14, 2004, Border Patrol Agents were conducting

traffic checks at the Sierra Blanca checkpoint.   A drug-detection

canine alerted to the rear of a semi-tractor truck hauling a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50979
                                 -2-

trailer carrying eight vehicles.        The driver, Steven Del Norman,

was questioned regarding his citizenship.       After the alert, an

agent climbed onto the trailer and smelled a strong scent of air

freshener and marijuana from one of the vehicles.       Upon further

inspection, the agents found 305 pounds of marijuana.       The

marijuana was packaged in two different colors.

     Subsequently, DEA agents debriefed Norman, who stated that

he was transporting the drugs from Phoenix to Atlanta for a man

who called himself “James Nails.”       Nails had given Norman $4,000

and the key to the vehicle loaded with marijuana.       Norman agreed

to make a recorded phone conversation with Nails.       During this

conversation, Nails told Norman “Everything will be all-right

[sic].   Let me tell ya.   Just, you got a phone call, ok, you need

a car moved.    Somebody brings you the car and you move it.”

Nails instructed Norman to tell the agents that “he got the car

from a little Spanish guy named James.”       Nails also said “They

can’t do nothing to you, so you just listen to what I’m saying.

We’re going to get through it though, so just basically, you

don’t know.    You have no idea.”   Norman identified “James Nails”

as Gordon.

     Norman also agreed to set up a controlled delivery of

marijuana with Manuel Navarro, Gordon’s co-conspirator, who owned

200 of the 305 pounds of marijuana seized from Norman’s trailer.

As a result of Norman’s cooperation, Navarro was arrested and



                                    2
                            No. 06-50979
                                 -3-

agreed to testify against Gordon.     Navarro testified that he

began selling Gordon small quantities of marijuana while they

attended high school in 1993 or 1994. After Navarro completed a

prison sentence from 1996 to 2001, he resumed selling Gordon

marijuana, but in larger shipments of 30-40 pounds.

     Navarro further testified that the instant drug transaction

was a joint venture and that his marijuana was packaged in one

color, and Gordon’s marijuana was packaged in a different color.

Gordon had provided Norman as the driver for the shipment.

     Gordon testified that he had no involvement with any illegal

drug transportation.    He stated that he employed Norman to

transport vehicles.    He admitted using the alias of “James

Nails,” but claimed it was in his capacity as a professional

athlete.

     The jury found Gordon guilty on all counts.     The Presentence

Report (PSR) recommended a base offense level of 26, and an

enhancement of two levels for Gordon’s aggravating role as

organizer, leader, manager, or supervisor pursuant to U.S.S.G. §

3B1.1(c), and two levels for obstruction of justice pursuant to §

3C1.1.   Gordon objected to the base offense level and the

enhancements.   The district court overruled the objections and

adopted the recommendations in the PSR, sentencing Gordon to 97

months of imprisonment.




                                  3
                             No. 06-50979
                                  -4-

          II.   ANALYSIS

                A.     Voir Dire

     Gordon argues that the district court failed to conduct

adequate voir dire regarding the possible existence of bias in

favor of law enforcement.    A district court has broad discretion

in determining how best to conduct voir dire.     Rosales-Lopez v.

United States, 451 U.S. 182, 189 (1981); Fed.R.Crim.P. 24(a).

“On appeal, we will not disturb the scope and content of voir

dire without a showing that there was insufficient questioning to

allow defense counsel to exercise a reasonably knowledgeable

right of challenge.”     United States v. Flores, 63 F.3d 1342, 1353

(5th Cir. 1995).

     Gordon complains that three jurors had relatives in law

enforcement, one juror previously worked at a detention center,

and five jurors had grand jury experience.     He asserts the

“prejudice is clear.”    Gordon is mistaken.   This Court has opined

that “[m]arriage to a law enforcement official, without more, is

insufficient to constitute bias.”      United States v. Crooks, 83
F.3d 103, 107 n.16 (5th Cir. 1996).     Additionally, “[i]t is well

settled that prior jury service alone, even in the same term of

court, is not a sufficient basis to support a challenge for

cause.”   United States v. Garza, 574 F.2d 298, 302 (5th Cir.

1978).




                                   4
                           No. 06-50979
                                -5-

     Gordon also complains that he had to use the majority of his

11 peremptory challenges to strike persons with law enforcement

experience.   Because Gordon has failed to demonstrate bias, the

use of his peremptory strikes did not harm him.    Cf. Garza, 574
F.2d at 303 (explaining that “utilization of a peremptory

challenge to strike a juror with prior jury experience is no

different than using such a challenge to strike a juror who, for

example, is the wife of a policeman or who is elderly”).

     More to the point, Gordon admits that in general the court

made a “full inquiry as to the existence or absence of bias.”

The court specifically asked the venire whether anyone had a bias

with respect to the testimony of law enforcement officers.    Also,

the court asked whether prior service on a grand jury would

impact their ability to be fair and impartial.    Defense counsel

did not request any further questions for the venire.1   On this

record, we are not persuaded that Gordon has shown that the voir

dire was inadequate, and therefore we find no abuse of

discretion.



                B.   Rule 404(b) Evidence

     Gordon contends that the district court erred in admitting

prior alleged drug transactions which were remote in time and



     1
        It is worth noting that the district court granted all
the defendant’s challenges for cause.

                                 5
                           No. 06-50979
                                -6-

significantly different from the offense conduct in violation of

Rule 404(b) of the Federal Rules of Evidence.     Evidence of

extrinsic acts is admissible, if as required by Rule 404(b), the

evidence is relevant to an issue other than the defendant’s

character, and if, as Rule 403 requires, its probative value is

not substantially outweighed by its prejudicial impact.     United

States v. Beechum, 582 F.2d 898 (5th Cir. 1978).     More

specifically, “[t]he rule provides that [e]vidence of other

crimes, wrongs, or acts is not admissible to prove the character

of a person in order to show action in conformity therewith. It

may, however, be admissible for other purposes, such as proof of

motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.’” United States v.

Arnold, 467 F.3d 880, 884-85 (5th Cir. 2006) (second brackets in

opinion)(quoting Fed.R.Evid. 404(b)).     The district court’s

decision to admit such evidence is reviewed for abuse of

discretion.    Id.

     Gordon argues that Navarro’s testimony regarding the small

amounts of marijuana allegedly purchased in high school was

prejudicial.   The district court found that Navarro’s testimony

was relevant to the contested issue of knowledge.     “The rationale

for admitting this evidence is ‘that because the defendant had

unlawful intent in the extrinsic offense, it is less likely that




                                 6
                             No. 06-50979
                                  -7-

he had lawful intent in the present offense.’”     Arnold, 467 F.3d

at 885 (quoting Beechum, 582 F.2d at 911).

     Gordon contends that the remoteness of the prior

transactions render the testimony inadmissible.    Although the

high school drug transactions had taken place several years

earlier, this Court has “upheld the admission of Rule 404(b)

evidence where the time period in between was as long as 15 and

18 years.”     Arnold, 467 F.3d at 885 (citing United States v.

Hernandez-Guevara, 162 F.3d 863 (5th Cir. 1998); United States v.

Chavez, 119 F.3d 342 (5th Cir. 1997)).

     Gordon also complains that the intent for purchasing small

amounts of marijuana in high school does not equate with intent

to transport large amounts of marijuana.    Although the prior

marijuana transactions were much smaller, that evidence does make

it less likely that Gordon had no knowledge of the marijuana in

the instant case.    Moreover, during Navarro’s testimony regarding

these prior transactions, the court instructed the jury to limit

its consideration of the testimony to the issue of Gordon’s

knowledge.   Gordon has failed to show that the probative value of

the evidence was substantially outweighed by its prejudicial

impact, and thus the district court did not abuse its discretion.



          C.      Violation of The Court Reporter Act




                                   7
                             No. 06-50979
                                  -8-

     Gordon next contends that a new trial is required because

the court reporter failed to transcribe recorded conversations

between co-conspirators that were played to the jury.      The Court

Reporter Act provides, inter alia, that a reporter shall record

verbatim by shorthand or other means all proceedings in criminal

cases held in open court.    28 U.S.C. § 753(b).    “One narrow

exception that renders harmless the failure to transcribe exists

when both the defendant and the reviewing court can review for

errors and defects those tapes played to the jury but not

transcribed into the written record.”       United States v. McCusker,

936 F.2d 781, 785 (5th Cir. 1991).     In the instant case, the

taped recording was entered into evidence.      Because the tape is

in the record and available for review, any failure to transcribe

constitutes harmless error.



                    D.      Sentence

     Finally, Gordon challenges his 97-month sentence.      Gordon

argues that the guideline enhancements should have been charged

in the indictment and decided by a jury.      Contrary to his

argument, the district court “is entitled to find by a

preponderance of the evidence all the facts relevant to the

determination of a Guideline sentencing range.”       United States v.

Mares, 402 F.3d 511, 519 (5th Cir. 2005).




                                   8
                             No. 06-50979
                                  -9-

     Gordon also asserts that there was no evidence to support

the finding that he was a leader and manager pursuant to U.S.S.G.

§ 3B1.1(c).   The evidence showed that Gordon recruited Norman as

the driver.   Gordon paid Norman and provided instructions

regarding the transportation of loads of marijuana.    Gordon also

instructed Norman regarding what he should tell the authorities.

     Gordon further argues that the sentence was unreasonable

because the court failed to take into account mitigating factors

under 18 U.S.C. § 3553(a).    He neglects, however, to state what

factors were not considered.    Further, he has failed to show that

his sentence was not properly calculated under the guidelines.      A

sentence within a properly calculated guideline range is

presumptively reasonable.    Rita v. United States, __ U.S. __, 127
S. Ct. 2456 (2007); United States v. Alonzo, 435 F.3d 551, 554

(5th Cir. 2006).   Gordon has failed to rebut this presumption.

     The judgment of the district court is AFFIRMED.




                                  9